        Case 1:18-cv-00187-REP Document 413 Filed 08/17/21 Page 1 of 3




James Kaste, WSB No. 6-3244
Deputy Attorney General
Kelly Shaw, WSB No. 7-5624
Senior Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-7895 (phone)
(307) 777-3542 (fax)
james.kaste@wyo.gov
kelly.shaw@wyo.gov

Attorneys for the State of Wyoming

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, et al.
          Plaintiffs,                              Case No. 1:18-cv-00187-REB

        v.                                         INTERVENOR-DEFENDANT
                                                   STATE OF WYOMING’S NOTICE
 RYAN ZINKE, Secretary of Interior, et al          OF APPEAL
           Defendants,

 STATE OF WYOMING, WESTERN ENERGY
 ALLIANCE,

               Intervenor-Defendants.



       Intervenor-Defendant State of Wyoming hereby appeals to the United States Court of

Appeals for the Ninth Circuit the District Court’s June 9, 2021 Memorandum Decision and Order

Re: Plaintiffs’ Motion for Partial Summary Judgment (Phase Two), Federal Defendants’ Motion

for Partial Summary Judgment (Phase Two), Defendant-Intervenor State of Wyoming’s Motion

for Partial Summary Judgment (Phase Two), Defendant-Intervenor Western Energy Alliance’s

Phase Two Cross-Motion for Summary Judgment, and Defendant-Intervenors Peak Powder River

Acquisitions, LLC’s, Titan Exploration, LLC’s, and Rebellion Energy II, LLC’s Motion for Partial
        Case 1:18-cv-00187-REP Document 413 Filed 08/17/21 Page 2 of 3




Summary Judgment (Phase Two) (ECF No. 389), as well as all prior orders and decisions that

merge into that Order.

       Dated this 17th day of August, 2021.

                                                  Respectfully submitted,


                                                  /s/ Kelly Shaw
                                                  James Kaste (WSB No. 6-3244)
                                                  Deputy Attorney General
                                                  Kelly Shaw (WSB No. 7-5624)
                                                  Senior Assistant Attorney General
                                                  Wyoming Attorney General’s Office
                                                  2320 Capitol Ave.
                                                  Cheyenne, Wyoming 82002
                                                  Telephone: (307) 777-7895
                                                  Facsimile: (307) 777-3542
                                                  james.kaste@wyo.gov
                                                  kelly.shaw@wyo.gov

                                                  Cherese D. McLain
                                                  cdm@msbtlaw.com
                                                  MSBT LAW
                                                  7699 West Riverside Drive
                                                  Boise, Idaho 83714
                                                  Telephone: (208) 331-1800
                                                  Fax: (208) 331-1202

                                                  Counsel for the State of Wyoming




                                              2
         Case 1:18-cv-00187-REP Document 413 Filed 08/17/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on August 17, 2021, I electronically filed the foregoing with the Clerk of the

U.S. District Court of Idaho using the CM/ECF system which sent a Notice of Electronic filing to

the parties of record.

                                                     /s/ Kelly Shaw
                                                     Kelly Shaw




                                                3
